DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Status of Previous Rejections
Claims 15 and 21 have been amended. Claims 12, 22 and 25-27 have been cancelled. Claims 3-8 have been withdrawn. Claims 1-2, 9-11, 13-21, 23-24 and 28 are pending.
Status of Previous Rejections
The rejection of claims 12, 15 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendment.
The rejections of Claims 1-2, 9-13, 15-16, 18-20, 23-24 and 28 under 35 U.S.C. 103 as being unpatentable over Lee (US 2004/0025974, hereinafter “Lee”), and further in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”) and Rong (Journal of Applied Physics, 2012, Vol 111, No. 07A717, hereinafter “Rong”) have been withdrawn in view of the applicants’ argument.

The rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Lee (US 2004/0025974, hereinafter “Lee”) in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”) and Rong (Journal of Applied Physics, 2012, Vol 111, No. 07A717, hereinafter “Rong”), as applied to claim 1 above, and further in view of US’221 (US 2012/0021221, hereinafter “US’221”) has been withdrawn in view of the applicants’ argument.
The rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Lee (US 2004/0025974, hereinafter “Lee”) in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”) and Rong (Journal of Applied Physics, 2012, Vol 111, No. 07A717, hereinafter “Rong”), as applied to claim 1 above, and further in view of US’766 (US 5,211,766, hereinafter “US’766”) has been withdrawn in view of the applicants’ argument.
The ODP rejections over claims 1-18 and 22 of copending Application No. 15/791,921 are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9-11, 13, 15, 18-21, 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Turgut (IEEE Transactions on Magnetics, Vol. 52, No. 7, July, 2016, IDS dated 12/17/2020, hereinafter “Turgut”), and further in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”).
Regarding claims 1, 11, 15, 18, 20-21, 24 and 28, Turgut teaches (II. Experiment; III. B) a method of preparing a permanent magnet nanocomposite, the method comprising: preparing Nd-Fe-B alloy with nominal Nd contents between 8.2-5.9 at%; casting the melted alloy into flakes by melt-spinning; crushing the casted flakes into a powder or making magnet powder by milling; crystallizing the powder by hot press at 560 ºC and 1 GPa for 5 minutes wherein crystal growth occurs leading to an anisotropic magnet having Nd2Fe14B and α-Fe; and rapidly quenching the magnet using gas quench within 1 min, which meets the limitations recited in claims 1, 11, 15, 18, 20-21, 24 and 28. 
2Fe14B and a soft magnetic phase α-Fe (III. B). Turgut does not teach melting a precursor alloy having a hard magnetic phase and a magnetically soft phase recited in claim 1. 
Chen teaches a method for making Nd-Y-Fe-B nanocomposite magnet (Abstract). Chen discloses ingots containing Nd-Y-Fe-Ti-Zr-B alloy were melted four time to ensure homogeneity and then a portion of the ingot was re-melted for producing magnet ribbon by melt-spinning (Page 277, right column, last paragraph). Thus, it would be obvious to one of ordinary skill in the art to melt the R-T-B ingots for 4 time and re-melt a portion of the ingot for producing the alloy by melt-spinning as taught by Chen in the process of Turgut in order to make an alloy having homogeneous composition as disclosed by Chen. Since the alloy composition of the ingot contains 9at% rare earth disclosed by Chen, which is less than stoichiometry composition of R2T14B alloy, the NdFeB ingot disclosed by Turgut in view of Chen meet the limitation melting a precursor alloy having a hard magnetic phase and a magnetically soft phase recited in claim 1.
Regarding claims 2 and 9, Turgut discloses that the alloy contains a hard magnetic phase Nd2Fe14B and a soft magnetic phase α-Fe (III. B), which meet the limitations recited in the instant claims.
Regarding claim 10, Turgut in view of Chen does not teach arc melting. However, arc melting is well-known to one of ordinary skill in the art in making NdFeB alloy.
Regarding claim 13, Turgut discloses that the flakes are amorphous (II. Experiment), which meet the limitations recited in the instant claim.

Regarding claim 23, Turgut discloses that heating is by induction heating (II. Experiment).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Turgut (IEEE Transactions on Magnetics, Vol. 52, No. 7, July, 2016, hereinafter “Turgut”) in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”), as applied to claim 1 above, and further in view of WO’986 (WO2015/051986A1, hereinafter “WO’986”).
Regarding claim 14, Turgut in view of Chen does not teach cryomilling as reicted in claim 14. WO’986 discloses that making NdFeB powder by cryomilling reduces the powder size and improves the coercivity of the NdFeB magnet (Page 4 to Page 7). Thus, it would be obvious to one of ordinary skill in the art to make a magnet powder by cryomilling as taught by WO’986 in the process of Turgut in view of Chen in order to produce a magnet having small grain size and high coercivity as disclosed by CN’594. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turgut (IEEE Transactions on Magnetics, Vol. 52, No. 7, July, 2016, hereinafter “Turgut”) in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”), as applied to claim 1 above, and further in view of US’221 (US 2012/0021221, hereinafter “US’221”).
. 

Claims 1-2, 9-11, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Turgut2015 (Materials for Extreme Environments, May 18-22, 2015, hereinafter “Turgut2015”), and further in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”).
Regarding claims 1-2, 9-11, 13 and 28, Turgut2015 teaches (Page 2-12) a method of preparing a permanent magnet comprising: preparing Nd-Fe-B alloy with nominal Nd contents between 8.2-5.9 at%; casting the melted alloy into ribbons containing amorphous structure; milling the casted ribbon into a powder; crystallizing the powder at 560 ºC and 0.5-1 GPa for 5 and 20 minutes wherein preferential crystal growth occurs leading to magnet having Nd2Fe14B and α-Fe, which meets the limitations recited in claims 1-2, 9, 13 and 28. 
Turgut2015 discloses that the alloy contains a hard magnetic phase Nd2Fe14B and a soft magnetic phase α-Fe (Page 7). Turgut2015 does not teach melting a precursor alloy having a hard magnetic phase and a magnetically soft phase recited in claim 1. 
2T14B alloy, the NdFeB ingot disclosed by Turgut2015 in view of Chen meet the limitation melting a precursor alloy having a hard magnetic phase and a magnetically soft phase recited in claim 1. Chen discloses that the alloy is made by arc melting (Page 277, right column, last paragraph), which meets the limitation recited in claim 10. Chen further discloses that the Nd-Y-Fe-B alloy is made by melt-spinning (Page 277, right column, last paragraph), which meets the limitation recited in claim 11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Turgut2015 (Materials for Extreme Environments, May 18-22, 2015, hereinafter “Turgut2015”) in view of Chen (Journal of Rare Earths, 2010, Vol 28, No. 2, Page 277-281, hereinafter “Chen”), as applied to claim 1 above, and further in view of WO’986 (WO2015/051986A1, hereinafter “WO’986”).
Regarding claim 14, Turgut2015 in view of Chen does not teach cryomilling as reicted in claim 14. WO’986 discloses that making NdFeB powder by cryomilling . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-11, 13, 15, 18-21, 23-24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 22 of copending Application No. 15/791,921 (US 20180166190) and further in view of Turgut2015 (Materials for Extreme Environments, May 18-22, 2015, hereinafter “Turgut2015”).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1-2, 9-11, 13, 15, 18-21, 23-24 and 28, claims 1-18 and 22 of copending Application No. 15/791,921 teach all the limitations recited in the 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over claims 1-18 and 22 of copending Application No. 15/791,921 in view of Turgut2015, as applied to claim 1 above, and further in view of WO’986 (WO2015/051986A1, hereinafter “WO’986”).
Regarding instant claim 14, claims 1-18 and 22 of copending Application No. 15/791,921 in view of Turgut2015 do not teach cryomilling as reicted in claim 14. WO’986 discloses that making NdFeB powder by cryomilling reduces the powder size and improves the coercivity of the NdFeB magnet (Page 4 to Page 7). Thus, it would be obvious to one of ordinary skill in the art to make a magnet podow by cryomilling as taught by WO’986 in the process of claims 1-18 and 22 of copending Application No. 15/791,921 in view of Turgut2015 in order to produce a magnet having small grain size and high coercivity as disclosed by WO’986. 

17 is rejected under 35 U.S.C. 103 as being unpatentable over claims 1-18 and 22 of copending Application No. 15/791,921 in view of Turgut2015, as applied to claim 1 above, and further in view of US’221 (US 2012/0021221, hereinafter “US’221”).
Regarding instant claim 17, claims 1-18 and 22 of copending Application No. 15/791,921 in view of Turgut2015 do not teach heating rate. US’221 teaches a method of making NdFeB magnet ([0079] to [0116]). US’221 discloses that increasing heating rate during crystallization increases the uniformity of the microstructure ([0103]). Thus, it would be obvious to one of ordinary skill in the art to optimize the heating rate as taught by US’221 in the process of claims 1-18 and 22 of copending Application No. 15/791,921 in view of Turgut2015 in order to make a magnet having uniform microstructure as disclosed by US’221. See MPEP 2144.05 II. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are moot in view of the new rejection ground.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOWEI SU/Primary Examiner, Art Unit 1733